Citation Nr: 1114723	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  06-17 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk

INTRODUCTION

The Veteran served on active duty from March 1961 to April 1964.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2004 rating decision in which the RO denied service connection for multiple sclerosis.  In January 2005, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2006.

In January 2009, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

In October 2009, the Board remanded the Veteran's claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claim (as reflected in a January 2011 supplemental SOC (SSOC)) and returned the matter on appeal to the Board for further consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  Multiple sclerosis was first diagnosed many years after the Veteran's discharge from service, and the only medical opinion on the question of whether there exists a medical nexus between the Veteran's current multiple sclerosis and service weighs against the claim.



CONCLUSION OF LAW

The criteria for service connection for multiple sclerosis are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a September 2004 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection for multiple sclerosis, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The December 2004 RO rating decision reflects the initial adjudication of the claim after issuance of the September 2004 letter.  

Post rating, a March 2006 letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the March 2006 letter, and opportunity for the Veteran to respond, the November 2008 SSOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA, Social Security Administration (SSA), and private treatment records, and the report of a January 2010 VA examination.  Also of record and considered in connection with the appeal is the transcript of the Veteran's January 2009 Board hearing, along with various written statements provided by the Veteran, and by his representative, on his behalf.  

The Board also finds that no additional RO action to further develop the record in connection with the claim for service connection for multiple sclerosis is warranted.  The Board acknowledges that the treatment records from Bay Harbor Hospital were not obtained on remand.  While the SSA records contain some records of treatment from Bay Harbor Hospital, it is unclear if these records are complete.  In an October 2009 letter, the AMC requested that the Veteran provide the necessary authorization for it to obtain records from Bay Harbor Hospital; however, the Veteran did not respond.

The Board points out that, in order for VA to process claims, individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits.  See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  Moreover, VA's duty to assist is not always a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. Brown, 5 Vet. App. 229, 233 (1993).  In this case, the Board's instructions have been complied with to the extent possible, as the AMC attempted to get the necessary authorization to obtain the records from Bay Harbor Hospital, and the Veteran did not provide the authorization.  Under these circumstances, no further RO action in this regard is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic diseases, such as multiple sclerosis, which develop to a compensable degree (10 percent for multiple sclerosis) within a prescribed period after discharge from service (7 years for multiple sclerosis), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for service connection for multiple sclerosis must be denied. 

The evidence of record clearly establishes that the Veteran has current multiple sclerosis, as reflected, for example, in the January 2010 VA examination report.  However, the record simply fails to establish that his multiple sclerosis is medically related to service.

Here, the Veteran has asserted that his multiple sclerosis symptoms began during service and progressively worsened until he was diagnosed with multiple sclerosis in 1980.  During the January 2009 Board hearing, the Veteran testified that he suffered from swollen knees and legs during service.  The Veteran also reported dizziness during service and 2 post-service episodes of dizziness in 1968 and 1972.  The Veteran attributed these ailments to his later diagnosis of multiple sclerosis.  

The Veteran's service treatment records reflect no evaluation, treatment, or diagnosis of multiple sclerosis during service.  The service medical records include treatment for sore legs in June 1961 (diagnosed as mild sciatica from exercise), headache and dizziness in January 1962, and sore hip in January 1964.  On examination at separation in February 1964, the Veteran's lower extremities were normal and no neurological impairments were noted.

The Board points out that a layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran is also competent to testify about observable symptoms or injury residuals.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, the Veteran is competent to report a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Here, although, the Board finds the Veteran's assertions of in-service treatment for sore legs and dizziness and post-service episodes of dizziness credible, these instances alone are of little probative value on the medical nexus question, given the lack of documented findings at separation, or at any time until the Veteran's hospitalization in 1980.  Significantly, the January 2010 VA examiner concluded that these ailments reported by the Veteran were not related to his multiple sclerosis, rending this opinion after review of the claims file and full consideration of the Veteran's assertions.

Numerous VA and private treatment records place the onset of the Veteran's multiple sclerosis symptoms between 1976 and 1978.  A May 1980 private treatment record from Bay Harbor Hospital noted that the Veteran was admitted with complaints of dizziness, loose bowel movements, nausea, abdominal cramps, and sweating after having dinner at a restaurant.  At that time, the Veteran also reported progressively increasing numbness and weakness of the lower extremities for the past 2 years.  In a June 1980 consultation report, Dr. Khan reported that the Veteran experienced burning and numbing sensations in the feet for the past 2 years.  The Veteran denied any current or past dizziness.  In a June 1980 physician's note, Dr. Wechsler noted that the Veteran complained of loss of balance and inability to control his legs.  The Veteran reported the onset of symptoms was in 1976, while he was working at Disneyland.  A neurological evaluation report from October 1980 noted the onset of the Veteran's symptoms 4 years prior with tingling and numbness of his toes.  A November 1980 letter from the Harbor-UCLA Medical Center noted that the Veteran's symptoms began 4 years ago with paresthesias of the lower extremities, which progressed from his feet up his legs.  The letter also noted that multiple sclerosis was the likely diagnosis.  VA treatment records from October 2002 and October 2004 noted multiple sclerosis symptoms since 1976 and a diagnosis in 1980.  

The Veteran was afforded a VA examination in January 2010.  On examination, the examiner noted that the Veteran experienced numbness from the nipples down.  The Veteran was in a wheelchair and unable to use his legs.  The impression was multiple sclerosis.  Despite the Veteran's belief that his multiple sclerosis symptoms began in service, the examiner stated that there was nothing to suggest multiple sclerosis during service, or at any time until 1976.  The VA examiner opined that the Veteran's multiple sclerosis less than likely had its onset in or is otherwise medically related to service.

Several VA treatment records reflect a summation of the Veteran's reported medical history (both in-service and post-service), however, the VA physicians did not provide any opinion linking the Veteran's reported medical history with his subsequent diagnosis of multiple sclerosis. 

The only treatment record to suggest the Veteran's multiple sclerosis symptoms may have begun prior to 1976 is an August 1981 VA treatment report.  The examiner noted that the onset of the Veteran's symptoms was "perhaps in 1968" with an episode of left side weakness and numbness and vertigo, lasting a few seconds.  However, the examiner provided no opinion linking the Veteran's multiple sclerosis to service, nor did the examiner provide a rationale to support his statements; thus, the Board is affording them little to no probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008).  Significantly, the January 2010 VA examiner took all of the Veteran's reported medical history into account when concluding that the onset of the Veteran's multiple sclerosis symptoms was not until 1976, beyond the 7-year presumptive period.

Here, the post-service evidence reflects the onset of multiple sclerosis symptoms in 1976 (12 years after service), and no diagnosis of multiple sclerosis until 1980 (16 years after service).  Clearly, such time periods are well beyond the presumptive period for establishing service connection for multiple sclerosis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  The Board also points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Moreover, the only medical opinion to address the etiology of the Veteran's current multiple sclerosis-that of the January 2010 VA examiner-is adverse to the claim.  The Board notes that the examiner rendered this opinion after thoroughly reviewing the claims file and medical records and examining the Veteran.  The examiner opined that it was less than likely (i.e., less likely than not) that the Veteran's multiple sclerosis is related to service.  The examiner also considered the Veteran's assertions that he experienced two episodes of dizziness in 1968 and 1972.  The examiner provided a rationale for his opinion, stating that the Veteran's service treatment records did not suggest any unusual presentation or symptomatology that would suggest multiple sclerosis.  The examiner noted that other medical evidence of record established that the onset of the Veteran's symptoms was in 1976, well beyond the 7-year presumptive period.    

Under these circumstances, the Board accepts the January 2010 VA examiner's opinion as probative of the medical nexus question.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992) and Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (holding that the weight to be attached to medical evidence is within the province of the Board).  Significantly, moreover, the Veteran has not presented or identified any contrary medical evidence or opinion, i.e., one that, in fact, supports a finding that there exists a medical nexus between current disability and service.  

Furthermore, as regards any direct assertions by the Veteran and/or his representative that multiple sclerosis had its origins in or is otherwise medically related to service, the Board finds that such assertions provide no basis for allowance of the claim.  As indicated above, this claim turns on the question of medical etiology of disability for which service connection is sought-a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to be other than laypersons without appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on such a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for multiple sclerosis is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for multiple sclerosis is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


